Citation Nr: 0310946	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for avulsion strain of 
the lateral collateral ligament of the left knee, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 20 percent for his 
service-connected avulsion strain of the lateral collateral 
ligament of the left knee.


REMAND

For the reasons set forth below, the Board finds that 
additional development is required by law before it can 
adjudicate the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for a left knee 
disability. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board attempted to notify the 
veteran of the provisions of the VCAA.  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, - 7305, - 7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii), finding that such implementing 
regulation was inconsistent with the provisions of 38 
U.S.C.A. § 5103(a) and (b) because it afforded less than one 
year for receipt of additional evidence.  As such, the 
Board's letter addressing the provisions of the VCAA which 
was sent to the veteran in December 2002 is invalid and 
cannot constitute due notice of the VCAA for purposes of 
satisfying the requirements set forth in the Quartuccio 
decision.  Therefore this case must be remanded to the RO in 
order to comply with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. §§ 5103(a) and (b) and 5103A, to 
include notice of the VCAA and compliance 
with regard to the one year period for 
receipt of additional evidence.  

2.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for 
his service-connected avulsion strain of 
the lateral collateral ligament of the 
left knee.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


